DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered.
 
Claims Status
	Claims 19 and 20 are cancelled. Claims 1 and 10 are amended.  Claims 1-18 are pending before the Office. 

Response to Arguments
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph rejection of claims 1-18 are withdrawn in view of the amendment to claims 1 and 10.



Claim Interpretation
The preamble of claim 1 recites “[a] wearable brain activity device comprising” while the body of the claim recites “a sensor positioning frame is a single continuous structure consisting of a ring portion which is configured to encircle a person’s head and a single arc portion.”  The transitional phrase “comprising” is normally interpreted as open ended and does not exclude additional, unrecited elements (see MPEP 2111.03(I)).  The transitional phrase “consisting of” on the other hand excludes any element, step, or ingredient not specified in the claim (MPEP 2111.03(II)).  Therefore the Office interpreted the sensor positioning frame as only including the ring portion and arc portion.   

Claim Objections
Claim 10 is objected to because of the following informalities:  insert “head” after “head’s” in line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Badower (US 2014/0276183) in view of Fadem (US 2007/0106169).
Regarding claim 10, Badower discloses a wearable brain activity device (Abstract and Fig. 1A) comprising:
a plurality of electrodes (Fig. 1A, electrodes 133a-n); 
a head-worn sensor-positioning frame (see Fig. 1A which shows a frame for positioning electrodes on the head), wherein the sensor-positioning frame comprises a ring portion which is configured to encircle a person's (Fig. 1A, #102 encircles the head), an arc portion (see arc that meets at 136 or 134); wherein the ring portion and the arc portion are configured to meet at right-side and left-side locations within 3" of the person's right and left ears, respectively (the connectors 134 may slide along 102 and could be placed to meet the location requirement); and wherein these meeting junctures intersections form forward-facing acute angles between 10 and 45 degrees ([0064] notes that the connectors 134, 136 etc. can be used to adjust the angle between any of the arcs and 102); and wherein the ring portion and the arc portion are configured to position the plurality of electrodes at selected locations on the person's head (this was not necessarily interpreted as meaning the ring must be capable of holding an electrode, 
a data processor (Fig. 12, #1212); 
a power source (while not expressly stated, it is inherent that a device includes a power source to power at least the processor); and 
a user interface (see [0061] reference to data center or computer).
Badower do not disclose the device include ear-covering portions which are configured to cover the person's ears.  However, Fadem teaches a device for capturing EEG signals from a person during an auditory evoked response test (AER, see Abstract).  Fadem’s device includes a headset frame that captures EEG ([0002]) that includes ear coverings connected a frame that encircles the head (See Fig. 1).  The ear coverings are headphones for the AER test.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Badower to include the ear coverings of Fadem for performing an AER test because it increases the utility of Badower’s EEG DAQ device which could potentially make it more marketable to a broader set of consumers.  There would have been a reasonable expectation of success give that this only requires the connection of headphones on each side of the ring.  
Regarding claim 11, Badower as modified by Fadem teaches wherein the user interface is an auditory interface (the headphones of Fadem may also serve as an auditory user interface for the AER test mentioned previously).  The rationale for modifying remains the same.
The same argument for claim 11 applies to claim 12’s limitations – “wherein the user interface provides auditory biofeedback” ([0052] of Fadem states that 30 is a speaker).  This citation also anticipates claims 14 and 15:.
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Badower in view of Fadem  as applied to claim 10 above, and further in view of Greco (US 2014/0336473).  While Badower and Fadem do not disclose or suggest wherein the user interface provides neurofeedback, the application of neurofeedback using an EEG headset and auditory stimulus is known in the art as demonstrated by Greco (see [0008] which disclose neurofeedback techniques that may use other device for implementation including auditory devices).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Badower to include a neurofeedback option as taught by Greco because it increases the utility of Badower’s EEG DAQ device which could potentially make it more marketable to a broader set of consumers.  Claim 18 states: wherein the user interface creates sounds which are configured to help to change a person's brain activity pattern from a first pattern to a second pattern.  This is what neurofeedback using auditory stimulus does and is therefore taught by Greco as well in the previously cited section.  The rationale for modifying remains the same.
 Claims 16  rejected under 35 U.S.C. 103 as being unpatentable over Badower in view of Fadem  as applied to claim 10 above, and further in view of Tran (US 2008/0013747).  Badower and Fadem do not disclose or suggest wherein the user interface is a Micro-Electro Mechanical System (MEMS) actuator.  However, Fadem’s speakers/headphones discussed earlier may be used a secondary UI.  Speakers made of a MEM actuator is known.  Tran teaches a medical diagnostic device that uses a speaker made with a MEMS-based speaker (see [0011] near the end).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Badower to use a MEMS device as claimed for a speaker (the UI) because it is simple substitution of one known, equivalent element for another to obtain predictable results.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Badower in view of Fadem  as applied to claim 10 above, and further in view of Rai et al. (US 2012/0253220).  Badower and Fadem do not disclose or suggest wherein the device is configured to measure and analyze brain activity in a frequency band of .5 - 4 Hz.  However, the use of EEG recording equipment for capturing EEG signals in this frequency band was known in the arts at the time of the filing of the invention.  Rai et al. teach a method monitoring awake and sleep states (see Abstract) by monitoring EEG signals in the delta band (see [0027] reference to the claimed range).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Badower to include monitoring EEG data in the claimed frequency range as taught by Rai et al. for monitoring deep sleep because it increases the utility of Badower’s EEG DAQ device which could potentially make it more marketable to a broader set of consumers.  

Allowable Subject Matter
Claims 1-9 are allowed due to the consisting of language in the positioning frame limitation along with the other claim limitations. 

Conclusion
Claims 1-9 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO Q TRAN/Examiner, Art Unit 3791          


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791